           Case 3:19-cv-00698-WHA Document 18 Filed 02/20/19 Page 1 of 3



 1   Daniel J. Herling (SBN 103711)
     djherling@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     44 Montgomery Street, 36th Floor
 3   San Francisco, California 94104
     Telephone: 415-432-6000
 4   Facsimile: 415-432-6001

 5   Nada I. Shamonki (SBN 205359)
     nishamonki@mintz.com
 6   Nicole V. Ozeran (SBN 302321)
     nvozeran@mintz.com
 7   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 8   Los Angeles, CA 90067
     Telephone: 310-586-3200
 9   Facsimile: 310-586-3202

10   Attorneys for Defendants Peter Thomas Roth, LLC,
     Peter Thomas Roth Global, LLC
11   and Peter Thomas Roth Labs LLC

12

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                       SAN FRANCISCO DIVISION
16   KARI MILLER and SAMANTHA PAULSON,                   Case No.: 3:19-cv-00698-WHA
     on behalf of themselves and those similarly
17   situated,                                           DEFENDANTS PETER THOMAS ROTH,
                                                         LLC AND PETER THOMAS ROTH
18                         Plaintiffs,                   GLOBAL, LLC’S NOTICE OF MOTION
            vs.                                          AND MOTION TO DISMISS FOR LACK
19                                                       OF PERSONAL JURISDICTION
     PETER THOMAS ROTH, LLC; PETER
20   THOMAS ROTH DESIGNS LLC; PETER
     THOMAS ROTH GLOBAL, LLC; PETER                      Judge:       William H. Alsup
21   THOMAS ROTH LABS LLC; and DOES 1-100,               Date:        April 4, 2019
                                                         Time:        8:00 a.m.
22                         Defendants.                   Courtroom:   12 – 19th Floor
23

24          PLEASE TAKE NOTICE that on April 4, 2019 at 8:00 a.m., or as soon thereafter as the
25   matter may be heard, in Courtroom 12 of the above-referenced Court, located at 450 Golden Gate
26   Avenue, San Francisco, CA 94102, Defendants Peter Thomas Roth, LLC and Peter Thomas Roth
27   Global, LLC will and hereby do move pursuant to Rule 12(b)(2) of the Federal Rules of Civil
28   Procedure for entry of an order dismissing Plaintiffs Kari Miller and Samantha Paulson’s
                                                     1
     DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
           Case 3:19-cv-00698-WHA Document 18 Filed 02/20/19 Page 2 of 3



 1   (collectively, “Plaintiffs”) Complaint in its entirety with prejudice against Defendants Peter Thomas

 2   Roth, LLC and Peter Thomas Roth Global, LLC (“Defendants”).

 3          Defendants’ Motion seeks dismissal of Plaintiffs’ Complaint in its entirety on the basis that

 4   this Court lacks personal jurisdiction over Defendants. Defendants have no contacts with California

 5   and they did not direct any conduct into California that would make the exercise of jurisdiction over

 6   them reasonable.

 7          This Motion is based on this Notice of Motion, the concurrently filed [proposed] Order, the

 8   previously filed and served Memorandum of Points and Authorities and Declarations of Peter

 9   Thomas Roth, the pleadings on file in this action, and any additional evidence and argument that

10   may be presented before or at the hearing of this Motion.

11

12   Dated: February 20, 2019                   Respectfully submitted,

13                                              MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.

14
                                                /s/ Nicole V. Ozeran
15                                              By: Daniel J. Herling
                                                      Nada I. Shamonki
16                                                    Nicole V. Ozeran
17                                                    Attorneys for Defendants Peter Thomas Roth,
                                                      LLC and Peter Thomas Roth Global, LLC
18
19

20

21

22

23

24

25

26

27

28
                                                       2
     DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
           Case 3:19-cv-00698-WHA Document 18 Filed 02/20/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I filed the foregoing DEFENDANTS PETER THOMAS

 3   ROTH, LLC AND PETER THOMAS ROTH GLOBAL, LLC’S NOTICE OF MOTION AND
 4
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION electronically on
 5
     February 20, 2019, with the Clerk of the United States District Court in the CM/ECF system, which
 6
     will serve a notice of the filing upon all counsel or parties of record on the email addresses listed on
 7
     the court website.
 8

 9                                                   /s/ Nicole V. Ozeran
                                                     Nicole V. Ozeran
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        1
                                           CERTIFICATE OF SERVICE
